Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 10, 2001, convicting him of sodomy in the first degree (three counts), sexual abuse in the first degree (three counts), assault in the second degree, petit larceny, and menacing in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial because the prosecutor improperly injected racial bias into the proceedings is unpreserved for appellate review and, in any event, without merit (see CPL 470.05 [2]; People v Dien, 11 NY2d 885 [1991]; People v Ali, 158 AD2d 460 [1990]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either are unpreserved for appellate review, without merit, or do not warrant reversal. Ritter, J.P., S. Miller, Luciano and Townes, JJ., concur.